ON REHEARING.
The case of Comer v. Cunningham, 77 N. Y. 391, 33 Am. Rep. 626, cited on rehearing, wherein the Georgia statute mentioned in onr opinion was under consideration by the New York court, has no application here by reason of the difference between the state of facts there and those here; consequently we do not regard our opinion as in any wise in conflict with that. If here, as was the case there, the original purchaser had shipped the cotton out of the state of Georgia into the foreign state, indorsing or making the bill of lading therefor payable to a purchaser in the foreign state and to be delivered to him in the foreign state upon his there paying the draft drawn on him for the purchase price, or a part of it, that is attached to the bill of lading, then clearly the later purchaser, if bona fide, would be protected as such by whatever may be the laws of his state, because the purchase took place in his state and would be governed by its laws, and there would be no occasion for the application of the rule of comity which we have here enforced.- — 9 Cyc. 682, par. 3. It was not applied or *540considered in the New York case cited, and we think, for reasons stated, it was properly not; but in that case the rights of the purchaser were determined, as they should have been, under the laws of the state of New York. Here, however, the defendant, as shown by the allegations of the complaint, goes into the state of Georgia and makes the purchase. Under the laws of Georgia, when he so purchased, he acquired no title, and for us to hold that plaintiff cannot recover is to hold that the defendant acquired a title by removing the property or himself into Alabama. When in Georgia, he was charged with a knowledge of its laws regulating the transfer and acquisition of title to the property he sought there to purchase, and it was his duty, therefore, to then inquire and ascertain whether the person (Tift) who offered to sell him the cotton had paid the purchase price and acquired title. He having failed so to do, comity, we think, clearly forbids that he should withdraw himself and the property across the state line into this jurisdiction and then say to the original owner of the cotton: “Although it was your property in Georgia, and although the person from whom I went over there and bought it had no title and could not, under the laws of your state, where I bought it, confer any on me, and although I knew of those laws and was therefore under duty to inquire and ascertain, before I purchased, as to whether the person from whom I bought had acquired title by paying to you the purchase price, and although, therefore, as a matter of law, I knew he had not paid the purchase price and had not acquired title, yet I have since then removed myself and the property into Alabama and have, by reason of its laws governing similar transactions, if they had taken place here, thereby divested you of your title to the property and relieved myself of any liability for its conversion.”
*541We find no reason for departing from our former bolding as expressed in tbe original opinion, and tbe application for rebearing is consequently overruled.